UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6616


KENNETH EARL ROBINSON,

                Plaintiff – Appellant,

          v.

GRADY J. HAYNES; LYNN HENRY; JANET POWELL,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-cr-03005-FL)


Submitted:   July 27, 2010                 Decided:   August 9, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Earl Robinson, Appellant Pro Se.    Oliver Gray Wheeler,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenneth   Earl   Robinson        appeals    the    district   court’s

order granting Defendant’s motion for injunctive relief in this

42 U.S.C. § 1983 (2006) action.              We have reviewed the record and

find   no   reversible    error.        Accordingly,      we    affirm    for   the

reasons stated by the district court.                 Robinson v. Haynes, No.

5:09-ct-03005-FL (E.D.N.C. Apr. 16, 2010).                     We dispense with

oral   argument   because       the    facts    and    legal    contentions     are

adequately    presented    in    the    materials      before    the   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2